      Case 9:17-cv-00119-DLC Document 295 Filed 02/05/21 Page 1 of 5



COBY HOWELL, Senior Trial Attorney
MICHAEL R. EITEL, Senior Trial Attorney
U.S. Department of Justice
c/o U.S. Attorney’s Office
1000 SW Third Avenue
Portland, Oregon 97204-2902
Tel: (503) 727-1023 | Fax: (503) 727-1117
Email: Coby.Howell@usdoj.gov
[Additional counsel listed on signature page]

Attorneys for Federal Defendants

            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

CROW INDIAN TRIBE et al.,                        CV 17-89-M-DLC

      Plaintiffs,                         (Consolidated with Case Nos.
                                               CV 17-117-M-DLC
vs.                                            CV 17-118-M-DLC
                                               CV 17-119-M-DLC
UNITED STATES OF AMERICA, et                   CV 17-123-M-DLC
al.,                                         and CV 18-16-M-DLC)

      Federal-Defendants,                    BRIEF IN SUPPORT OF
                                             MOTION TO FILE A
and                                          CONSOLIDATED
                                             OPPOSITION TO
STATE OF WYOMING, et al.,                    PLAINTIFFS’ MOTIONS
                                             FOR ATTORNEYS’
      Defendant-Intervenors.                 FEES AND COSTS

                                                Expedited Hearing
                                                    Requested




                                    1
       Case 9:17-cv-00119-DLC Document 295 Filed 02/05/21 Page 2 of 5



     Two sets of Plaintiffs ask the Court to award them substantial

attorneys’ fees and costs for work completed when litigating these

consolidated cases. See ECF 341, 343. Both motions pertain to the same

litigation and present overlapping arguments and issues. For efficiency

and economy reasons, Federal Defendants ask the Court’s permission to

file a consolidated opposition to the motions for attorneys’ fees that is no

longer than would be allowed if they filed separate briefs—13,000 words

or less. In support, Federal Defendants state as follows:

     1.    The Court stated that consolidating these proceedings was

needed “‘so that the business of the court may be dispatched with

expedition and economy while providing justice to the parties.’” ECF 34

at 2 (quoting Wright & A. Miller, Federal Practice and Procedure, §

2381 (1971)). The Court also identified “an interest in not receiving the

same briefs on the same subject.” ECF 40 at 2.

     2.    Northern Cheyenne Tribe, et al. (CV 17-119-M-DLC) and

WildEarth Guardians (CV 17-118-M-DLC) recently filed motions for

attorneys’ fees and costs. See ECF 341, 343. Plaintiffs’ arguments,

billing records, and other evidence address the same legal issues and

relate to the work performed in these consolidated cases. See ECF 342,



                                     2
      Case 9:17-cv-00119-DLC Document 295 Filed 02/05/21 Page 3 of 5



344-346. Both motions thus present overlapping arguments, proffer

similar testimonial evidence, and address the same underlying

consolidated proceedings.

     3.    Federal Defendants could present separate briefs responding

to the attorneys’ fees motions, where each opposition brief could contain

up to 6,500 words. See ECF 330 at 1-2 (government’s “responses” due by

February 26, 2021); L.R. 7.1(d)(2)(A) (applicable page limits). Combined,

Federal Defendants could file 13,000 words in opposition to the two

motions. But doing so would result in duplication and inefficiencies,

which is why Federal Defendants propose to file a single brief that

streamlines presentation of the issues and argument.

     4.    Plaintiffs oppose, arguing that Federal Defendants can file

two opposition briefs containing 13,000 words but must limit a

consolidated opposition brief to 9,750 words. Plaintiffs did not, and

likely cannot, identify any prejudice from the government filing one

consolidated brief.

     5.    To be sure, Federal Defendants expect to file a brief

containing fewer than 13,000 words and are working toward that

objective. But they have not prepared their opposition brief and cannot



                                    3
         Case 9:17-cv-00119-DLC Document 295 Filed 02/05/21 Page 4 of 5



say exactly how many words they require at this time. Federal

Defendants disagree with Plaintiffs that they should sacrifice

efficiencies gained by preparing a single brief simply because they do

not know at the outset the ultimate number of words needed.

     Federal Defendants’ request seeks to facilitate the Court’s

resolution of Plaintiffs’ motions. While Plaintiffs oppose the motion, the

request is neither prejudicial to Plaintiffs nor novel. See ECF 178 at 3

(allowing Federal Defendants to file a single consolidated brief of 13,000

words). If the Court believes a consolidated opposition brief would

facilitate its review, it should grant Federal Defendants’ motion to file a

single consolidate opposition brief containing no more than 13,000

words.

Dated February 5, 2021

                               JEAN E. WILLIAMS, Deputy Assistant
                               Attorney General
                               SETH M. BARSKY, Section Chief
                               MEREDITH L. FLAX, Assistant Chief
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Wildlife & Marine Resources Section

                               COBY HOWELL, Senior Trial Attorney
                               U.S. Department of Justice
                               c/o U.S. Attorney’s Office
                               1000 SW Third Avenue

                                       4
       Case 9:17-cv-00119-DLC Document 295 Filed 02/05/21 Page 5 of 5



                             Portland, Oregon 97204-2902
                             Tel: (503) 727-1023 | Fax: (503) 727-1117
                             Email: Coby.Howell@usdoj.gov

                             /s/ Michael R. Eitel
                             MICHAEL R. EITEL, Senior Trial Attorney
                             U.S. Department of Justice
                             Environment & Natural Resources Division
                             Wildlife & Marine Resources Section
                             999 18th Street, South Terrace 370
                             Denver, Colorado 80202
                             Phone: (303) 844-1479 / Fax: (303) 844-1375
                             Email: Michael.Eitel@usdoj.gov

                  CERTIFICATE OF COMPLIANCE

     The attached brief is proportionately spaced, has a typeface of 14

points and contains fewer than 6500 words, excluding the caption,

tables, and certificates of service and compliance.

                                          /s/ Michael R. Eitel
                                          MICHAEL R. EITEL
                                          U.S. Department of Justice

                     CERTIFICATE OF SERVICE

     I certify that the foregoing was electronically filed with the Clerk

of the Court using the CM/ECF System, which will send notification of

such filing to the attorneys of record.

                                   /s/ Michael R. Eitel
                                   MICHAEL R. EITEL
                                   U.S. Department of Justice


                                     5
